EXHIBIT 10.1

 

SECOND AMENDMENT AGREEMENT

 

Synthetic American Fuel Enterprises I, LLC

 

This Second Amendment Agreement (“Second Amendment”) is made and entered into as
of October 6, 2004, by and among Synthetic American Fuel Enterprises Holdings,
Inc. (“Holdings”), Marriott Hotel Services, Inc. (“MHSI”) and Serratus LLC
(“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Holdings, MHSI and Buyer entered into an Agreement for Purchase of
Membership Interest in Synthetic American Fuel Enterprises I, LLC (the
“Company”) dated as of January 28, 2003, as amended by Amendment Agreement dated
as of June 20, 2003 (the “Purchase Agreement”);

 

WHEREAS, Holdings, MHSI and Buyer entered into an Amended and Restated Limited
Liability Company Agreement of the Company dated as of January 28, 2003, as
amended by Amendment Agreement dated as of June 20, 2003 (the “LLC Agreement”);
and

 

WHEREAS, the parties desire to amend the LLC Agreement and the Purchase
Agreement as provided herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

ARTICLE I

AMENDMENTS TO LLC AGREEMENT

 

Section 1.1 Defined Terms.

 

Section 1.1.1 Amended Definitions. The definitions in Section 1.1 of the LLC
Agreement are hereby amended as follows:

 

(a) The definition of “Applicable Percentage” is deleted in its entirety and
replaced with the following:

 

“Applicable Percentage” means 117 percent, except that with respect to any
period after September 30, 2004 during which the Sharing Ratio of Buyer is 90%,
the Applicable Percentage means 117 and 8/9 percent.

 

(b) The definition of “Purchase Agreement” is deleted in its entirety and
replaced with the following:

 

“Purchase Agreement” means the Agreement for Purchase of Membership Interest
among MHSI, Holdings and Buyer dated as of January 28, 2003, as amended from
time to time.

 

1



--------------------------------------------------------------------------------

(c) The definition of “Sharing Ratio” is deleted in its entirety and replaced
with the following:

 

“Sharing Ratio” means (i) for the period from the Closing Date through December
31, 2003, and for the period from October 1, 2004 through the earlier of (A) the
date of a Successful Resolution or (B) March 31, 2005, 8.9% for MHSI, 1.1% for
Holdings, and 90.0% for Buyer; and (ii) for all other periods, 48.8% for MHSI,
1.1% for Holdings and 50.1% for Buyer; provided, however, that if, in any
Quarter, the Administrative Member proposes to produce less than 450,000 tons of
synthetic fuel, then the Members shall discuss in good faith an appropriate
change in the Sharing Ratio for that Quarter.

 

(d) The definition of “Tax Event” is amended by inserting the following sentence
at the end thereof:

 

In addition, a Tax Event shall be deemed to occur upon the expiration of the
60th day after receipt by the Company of a Notice of Proposed Adjustment (Form
5701) or other official form stating that the IRS proposes to disallow 50
percent or more of the Tax Credits claimed during the period covered by the
audit, provided that such notice or form is then still outstanding and has not
been withdrawn or amended such that it no longer proposes the disallowance of 50
percent or more of such credits.

 

Section 1.1.2 Additional Definitions. The following definitions are hereby added
to Section 1.1 of the LLC Agreement:

 

“PSF” means Synthetic American Fuel Enterprises II, LLC, a Delaware limited
liability company, formerly known as PacifiCorp Syn Fuel, LLC.

 

“PSF Audit” means the Internal Revenue Service audit of PSF for its taxable
years ending December 31, 1999, March 31, 2000 and March 31, 2001.

 

“Successful Resolution” means any of the following actions with respect to the
PSF Audit: (i) the issuance of a technical advice memorandum, the issuance of a
decision by the IRS Office of Appeals, the entry into a closing agreement by the
IRS, or a similar written determination by the IRS that concludes at least two
of PSF’s synthetic fuel facilities were placed in service on or before June 30,
1998 and that does not deny at least 50% of the Section 29 tax credits
originally reported by PSF for the period covered by the PSF Audit on other
grounds; or (ii) the issuance with respect to the PSF Audit of a revised Form
886-A or Summary Report or the withdrawal by the IRS in writing of its Summary
Report and Notice of Proposed Adjustment with the result that the IRS is no
longer proposing to disallow at least 50% of the Section 29 tax credits
originally reported by PSF for the period covered by the PSF Audit.

 

2



--------------------------------------------------------------------------------

Section 1.2 Amendment to Section 10.8(a). Section 10.8(a) is hereby deleted in
its entirety and replaced with the following:

 

“(a) Upon (i) the occurrence of a Tax Event (other than a Tax Event described in
the last sentence of the definition of “Tax Event”), (ii) the exercise by Buyer
of its right to defer payments for low volume pursuant to Section 2.6 of the
Purchase Agreement for the fourth time (the “Fourth Deferral”), or (iii) the
occurrence of a Tax Event described in the last sentence of the definition of
“Tax Event,” Buyer shall have the option, exercisable by delivery of written
notice thereof to the Company within 60 days of such Tax Event or Fourth
Deferral, to require the Company to redeem its Membership Interest, in whole but
not in part, such redemption to be effective on (A) the later of (x) the 60th
day after the occurrence of such Tax Event or Fourth Deferral or (y) the tenth
day following receipt of the written notice from Buyer in relation thereto, in
the case of an exercise pursuant to clauses (i) or (ii), or (B) the tenth day
following receipt of the written notice from Buyer in the case of an exercise
pursuant to clause (iii); provided, however, that any redemption hereunder shall
be subject to the expiration of any waiting period, if applicable under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, but once such
waiting period expires, shall have effect from the date specified in clause (A)
or (B), as applicable.”

 

Section 1.3 Effect on Capital Accounts. The parties understand and agree that
their Capital Accounts as of the date hereof shall not be adjusted as a result
of the preceding amendments to the LLC Agreement, since these amendments merely
alter the allocation of income and losses among the Members after the date
hereof.

 

ARTICLE II

AMENDMENTS TO PURCHASE AGREEMENT

 

Section 2.1 Amended Definitions. The following definitions in Annex I to the
Purchase Agreement are hereby deleted in their entirety and replaced with the
following:

 

“Amended LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Operating Company, dated as of January 28, 2003, by and among
Seller, MHSI and Buyer in the form attached as Exhibit I, as amended by the
Amendment Agreement, and the Second Amendment Agreement dated as of October 6,
2004 by and among Seller, MHSI and Buyer.

 

“Applicable Percentage” means 117 percent, except that with respect to any
period after September 30, 2004 during which the Sharing Ratio (as defined in
the Amended LLC Agreement) of Buyer is 90%, the Applicable Percentage means 117
and 8/9 percent.

 

“SynAmerica II Purchase Agreement” means the Agreement for Purchase of
Membership Interest relating to SynAmerica II, dated as of January 28, 2003, by
and among Seller, Buyer and MHSI, as amended from time to time.

 

3



--------------------------------------------------------------------------------

Section 2.2 Amended Schedule 2.4. Schedule 2.4 (Fixed Deferred Payment Schedule)
to the Purchase Agreement is hereby deleted in its entirety and replaced with
Schedule 2.4 attached hereto. The parties understand and agree that the effect
of the amended schedule is to increase the Fixed Deferred Payments otherwise due
for the next three Quarters, in recognition of the changes in Sharing Ratios
during those periods.

 

ARTICLE III

MISCELLANEOUS

 

This Second Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. This Second
Amendment shall be governed by and construed under the laws of the State of New
York applicable to contracts executed and performed therein. The Purchase
Agreement and the LLC Agreement (including the Exhibits and Schedules thereto),
as amended by this Second Amendment, constitute the entire agreement of the
parties hereto with respect to the subject matter hereof and thereof. This
Second Amendment may not be changed or modified orally but only by an instrument
in writing signed by all the parties, which states that it is an amendment to
this Second Amendment. This Second Amendment may be executed in any number of
counterparts (including by facsimile), each of which shall for all purposes be
and be deemed to be an original, and all of which shall constitute one and the
same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Second Amendment to be
signed on its behalf as of the date first above written.

 

SYNTHETIC AMERICAN FUEL

ENTERPRISES HOLDINGS, INC.

By:  

/s/ Kathleen K. Oberg

--------------------------------------------------------------------------------

Name:   Kathleen K. Oberg Title:   President MARRIOTT HOTEL SERVICES, INC. By:  

/s/ Kathleen K. Oberg

--------------------------------------------------------------------------------

Name:   Kathleen K. Oberg Title:   Vice President SERRATUS LLC By:  

/s/

--------------------------------------------------------------------------------

Name:     Title:    

 

5